Dear Mr. Bopp:
You have requested an opinion from this office regarding the reimbursement of travel expenses for members of the Louisiana Board of Pharmacy.
LSA-R.S. 37:1173 provides, in pertinent part, as follows:
(B)  The members of the board [of Pharmacy] shall receive a per diem of thirty-five dollars per day and all necessary expenses in connection therewith while attending regular or called board meetings or attending to official business of the board.  (Emphasis added.)
LSA-R.S. 39:231(A) provides the enabling legislation which allows the commissioner of administration to prescribe rules and regulations governing travel and travel expenses for state officers and employees.  It provides as follows:
A.  Except as provided in Subsection B, Subsection C, and Subsection D, the commissioner of administration, with the approval of the governor, shall, by rule or regulation, prescribe the conditions under which each of various forms of transportation may be used by state officers and employees in the discharge of the duties of their respective offices and positions in the state service and the conditions under which  allowances will be granted for traveling expenses.
The commissioner of administration has set out these general travel regulations in PPM 49.  With regard to whom these regulations apply, Section I — Introduction, Subsection A — Authorization and Legal Basis, provides, in pertinent part, as follows:
These regulations apply to all state departments, boards and commissions created by the legislature or executive order and operating from funds appropriated, dedicated, or self-sustaining; federal funds; or funds generated from any other source.  (Emphasis added.)
As to allowance levels for board members and staff, Section II — Definitions, Subsection C (2) — Authorized Persons, provides, in pertinent part, as follows:
(2)  Members of boards, commissions, and advisory councils required by federal or state legislation or regulation. Travel allowance levels for all such members and any staff shall be those authorized for state employees unless specific allowances are legislatively provided.  (Emphasis added.)
Therefore, in the absence of a specific statutory exception, the members of the Board of Pharmacy are subject to the travel regulations contained in Division of Administration PPM 49.
Implied in your request is the question of whether LSA-R.S. 37:1173(B) legislatively provides for specific allowances, which would exempt the Board of Pharmacy from DOA PPM 49.  Op. Atty. Gen. No. 91-43, a copy of which is attached hereto and made a part hereof, answers this question by concluding that LSA-R.S. 37:1173(B) only authorizes necessary expenses, and the statute does not expressly delegate to the board the power to establish a regime for reimbursement.  Thus, Section 1173(B) is not an exception to PPM 49.  For this reason, board members cannot be reimbursed any amount that exceeds that provided by for by PPM 49.
Trusting this to be of sufficient information for your purposes, I am
Sincerely,
            WILLIAM J. GUSTE, JR. Attorney General
      BY: NORMAN W. ERSHLER Assistant Attorney General
NWE/vls-0457l